DETAILED ACTION
Claim Amendments
Attorney Paul Churilla contacted the examiner to explain that the introductory paragraph on the 1/14/21 claims (stating “no amendments to the claims are currently being made”) was mistakenly included. The amendments to the claims have been entered.

Election/Restrictions
Claims 8 and 16 are allowable. The restriction requirement between species A and B, as set forth in the Office action mailed on 8/19/19 (“the restriction date”) has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10, directed to a non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  The restriction requirement between species A and B as set forth on the restriction date, is hereby withdrawn. The restriction between claims 1-7 (device) and claims 8-20 (method) is not withdrawn and is FINAL.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claim(s) 1-7 directed to an invention non-elected without traverse.  Accordingly, claim(s) 1-7 has/have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows (line numbers cited count fully deleted lines):
CANCEL claims 1-7

Allowable Subject Matter
Claim(s) 8-20 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim(s) 8 or 16, including:


increasing spacing between the plurality of semiconductor die;
encapsulating, in a molding compound, the backside surface, and the plurality of side surfaces; 
partially encapsulating, in the molding compound, a second portion of the active surface, the second portion of the active surface being disposed adjacent to the first portion of the active surface and between the plurality of conductive bumps and a perimeter edge of the active surface, 
the first portion of the active surface excluding the molding compound.

The other allowed claim(s) each depend from this/these claim(s), and each is allowable for the same reasons as the claim from which it depends.
The closest prior art was discussed in the previous office actions. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered. No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Parendo/           Primary Examiner, Art Unit 2819